Citation Nr: 0420243	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  99-09 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a blood disorder, to 
include anemia.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) served on active duty from 
May 1943 to January 1947.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In April 2000, a hearing was held before 
the undersigned at the Cleveland RO.  In a February 2001 
decision, the Board reopened the issue of entitlement to 
service connection for a blood disorder, to include anemia, 
and remanded the claim for further development.  Additional 
development has been accomplished and the case is now before 
the Board once again for further consideration.


FINDINGS OF FACT

The preponderance of the evidence of record is against 
finding that the veteran currently has a blood disorder, to 
include anemia.  


CONCLUSION OF LAW

A blood disorder, to include anemia, was not incurred or 
aggravated in-service, or as a result of exposure to ionizing 
radiation in service, and it may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was effectuated.  Under 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), VA has an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  In the present 
case, a substantially complete application was received.  
Thereafter, in a January 1999 rating decision, the RO denied 
the veteran's claim to reopen, and the claimant appealed.  In 
February 2001, the Board reopened the claim, and remanded the 
matter for the RO to conduct additional development, to 
include taking the appropriate measures to obtain all 
pertinent medical records, as well as scheduling the claimant 
for a VA examination.  This was accomplished.  The Board also 
requested that the claimant be advised of the requirements of 
the VCAA and that the RO comply with all requirements under 
the VCAA.

The VCAA prescribes VA duties to notify the claimant of the 
evidence needed to substantiate a claim, of the evidence VA 
will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  It also prescribes VA duties 
to help a claimant obtain relevant evidence.  The Board notes 
that this claim was originally adjudicated before the VCAA 
became law.  Hence, it would have been impossible for VA to 
comply with the VCAA prior to the 1999 rating decision.  It 
is further noted that after the Board's February 2001 remand, 
the RO, via letters and supplemental statements of the case 
(SSOCs), provided notice to the claimant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  That notice was 
provided in correspondence dated in April 2001.  Additional 
correspondence dated in March 2003 and December 2003 provided 
him with other opportunities to submit evidence.  These 
letters notified him of what evidence VA had secured, 
notified him what evidence was still required, and provided 
notice of who was responsible for securing that evidence.  
The above-referenced correspondence, as well as the statement 
of the case (SOC) and the SSOCs have apprised him of VA 
actions in this case.  

It is noted that the provisions of 38 U.S.C.A. § 5103(a), 
require that notice to a claimant pursuant to the VCAA be 
provided at the time that, or immediately after, the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Obviously, this 
was not possible since the application was received prior to 
the promulgation of the VCAA.  On the other hand, it is noted 
that subsequent to the Board's remand and accomplishment of 
additional development, the RO issued VCAA letters, and 
accomplished additional SSOCs.  Hence, any theoretical 
prejudice to the veteran has been cured by subsequent VA 
action since the introduction of the VCAA.

The Board finds that the veteran was provided every 
opportunity to submit evidence and to attend a hearing before 
the undersigned.  While the VCAA letters were accomplished 
subsequent to the 1999 rating decision, the claimant was 
nevertheless provided with notice of the appropriate law and 
regulations.  He was provided with notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  Under 
the facts of this case, the record has been fully developed, 
and it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim.  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has received 
more than sufficient notice of the type of information needed 
to support his claim and the evidence necessary to complete 
the application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issue on appeal.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The appellant reports that he has pernicious anemia as a 
result of participation in OPERATION CROSSROADS in 1946.  
Military records confirm that he did indeed participate in 
this test and that he was exposed to ionizing radiation.  

The veteran's service medical records do not show evidence of 
a blood disorder.  Post-service medical records, to include 
VA examinations and hospital reports dated between 1948 and 
1950 also do not show evidence of a blood disorder.  The 
claimant asserts that he has had pernicious anemia since 
1949, and that he has been receiving treatment for this 
condition since that time.  All available medical evidence, 
however, does not show clinical evidence confirming a 
diagnosis of pernicious anemia since 1949.  

It is noted that several decades after separation from 
service, the claimant's private physician, C. S. Resseger, 
D.O., indicated that the claimant has pernicious anemia.  
There are both VA and private treatment records which make 
reference to the veteran having a history of anemia.  The 
medical evidence of record, however, does not indicate that 
any blood work-up conducted was indicative of pernicious 
anemia.  

In a July 2001 letter, Dr. Resseger stated that he had 
reviewed a letter from the Defense Threat Reduction Agency 
(DTRA), which noted that the veteran did not need Vitamin B12 
shots.  Dr. Resseger noted that the claimant had chronic 
exposure to Plutonium and the reason that he no longer had 
anemia was because he had been treated with Vitamin B12.  
According to Dr. Resseger, if the injections were to be 
stopped, the anemia would return.  Dr. Resseger went on to 
conclude that VA's position "that the [claimant did] not 
need the B12 injections because the problem ha[d] been 
corrected [was] a very inaccurate statement."  

In an earlier July 1998 letter Dr. Resseger indicated that 
the veteran had suffered from chronic anemia for many years 
since his exposure to nuclear testing in the South Pacific.  
Dr. Resseger found fault with VA's denial that anemia was not 
caused by exposure to ionizing radiation, noting that in the 
book titled "OPERATION CROSSROADS" by Jonathan M. Weisgall, 
the author quoted Admiral Blandy telling a reporter the 
following:  "I understand that some of the men were proved 
to be anemic."  Dr. Resseger went on to state that since a 
high-ranking officer in the armed forces understood that the 
exposure to atomic testing caused chronic anemia, it was 
incomprehensible why VA would turn its back on the veterans.  

In a January 2000 letter, Dr. Resseger stated that the 
veteran had been receiving B12 injections for pernicious 
anemia for over 20 years.  

Pernicious anemia is not a presumptive disease under the 
provisions of 38 C.F.R. § 3.309.  Thus, consideration under 
section 3.309 is not warranted.  While consideration under 38 
C.F.R. § 3.311 is warranted based on the fact that the 
veteran was exposed to ionizing radiation, and the fact that 
a private physician has attributed a disease to such 
exposure, the Board still must find that service connection 
is not warranted under 38 C.F.R. § 3.311.  The fact remains 
that the laboratory (blood tests) findings of record do not 
show any evidence of current disability due to pernicious 
anemia.  This was confirmed by a December 2002 VA 
examination, and subsequent VA medical opinions dated in 
January and June 2003.  All blood test results of record, to 
include those conducted by the claimant's private physician, 
show no evidence of pernicious anemia. 

The Board acknowledges Dr. Resseger's statement that the 
anemia would return should B12 injections be stopped.  
However, none of the records provided by Dr. Resseger, and 
indeed none of the medical evidence of record provide a 
rationale or a basis for a current diagnosis of disability 
due to pernicious anemia.  Indeed, VA has repeatedly 
attempted to secure evidence of blood test results which show 
a justification for the diagnosis of anemia and the 
requirement to receive B-12 shots.  A December 2003 letter 
explicitly requested such evidence.  The veteran did not 
submit the requested evidence.  

Despite VA's repeated requests, the veteran has failed to 
obtain and submit any evidence which justifies the diagnosis 
made by Dr. Resseger.  The Board finds that there had to be, 
at some point, blood test results which compelled Dr. 
Resseger to make a diagnosis of pernicious anemia.  Where 
such blood test results are, if existent at all, and why Dr. 
Resseger will not provide any such evidence, ties the Board's 
hands and the Board is unable to accept the baseless 
diagnosis of pernicious anemia, especially in light of the 
competent VA examination and medical opinions referenced 
above.

The VA opinions indicate that pernicious anemia, even if 
currently extant, would not be caused by ionizing radiation 
exposure.  These VA opinions, the Board acknowledges, are 
conflicting with the opinion of Dr. Resseger and numerous 
other articles submitted by the veteran, which link 
pernicious anemia to radiation exposure.  Given this 
conflict, if there was competent evidence of current 
disability, the Board might be inclined to obtain additional 
medical opinion to clarify the conflicting views.  But, since 
the veteran has not cooperated in providing VA competent 
evidence, to include blood test results showing that he 
currently has a disability due to anemia, from any point in 
time, which justify the diagnosis of pernicious anemia, there 
is no point in getting additional opinion as to the cause of 
pernicious anemia.  

In short, the Board finds that despite repeated attempts to 
obtain evidence showing that the veteran now has pernicious 
anemia, no such evidence has been found.  Without evidence of 
current disability disorder, the preponderance of the 
evidence is against the claim, and service connection is 
denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a blood disorder, to include anemia, 
is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



